Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1-20 have been examined.

					Examiner Note
	Examiner notes the Board Affirmed 103 rejection of similar parent claims in 11786135 with the Board decision dated 5/17/2019 and the 103 with Rackson in view of Bezos.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite collecting consumer information relating to interactions of a consumer with a website offering items for auctions; determining a consumer classification of the customer based on the consumer
information and a number of existing consumer classifications; generating a consumer profile including the consumer information and the consumer classification; generating 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the 
Dependent claims 2-7, 9-15, 17-20 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 15, 16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rackson (20020165817) in view of  Bezos (6606608).
Claims 1, 16. Rackson discloses a computer system for offering items for sale to consumers comprising a computer having a non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following functions:
collecting consumer information relating to interactions of a consumer with a website offering items for auctions ([12, 14, 113]);
determining a consumer classification of the customer based on the consumer information and a number of existing consumer classifications (targeting based on winners or losers of bids [109], where there is a classification of winner or loser; also [78] where classification is closing history or particular credit ratings).  
generating a consumer profile including the consumer information ([78] and closing history and credit rating; profile and [114]; bid history of bidders  at “[113]… The system may review the bidding history of the bidders”; [109] and market data on customer) and the consumer classification ([78] and closing history and credit rating go into consumer profile information; market data and winner/loser classification go into consumer profile).  
Rackson further discloses generating an incentive ad for an unsold item based on the consumer profile ([109] where winner/loser classification is considered part of consumer profile since that is based on “market data” for the losing/winning bidder; also “market data” on customer is considered part of customer profile; and the incentive ad is negotiated referral fees or on sale, Examiner notes in [109] that the for sale and referral 
Rackson does not explicitly disclose generating an incentive amount for an unsold item based on the consumer information.  That is Rackson discloses a targeted ad or incentive ad based on consumer interaction with the website auction and also the bidding history.  Rackson does not explicitly disclose that the targeted/incentive ad includes an incentive amount.  However, Bezos discloses generating an incentive amount for an unsold item based on the consumer information relating to the consumer's interactions with the website offering the items for auction and including the bidding history of the consumer over two or more auctions (Figs. 4, 5; 5:15-45, “For example, the auction system may offer to a bidder who has won 5 auctions a 10% discount (limited to some maximum discount) on the next auction in which that bidder places the first bid.  Such a discount would reward active bidders and would encourage continued participation in auctions.  Other participants in such an auction may not even know that the first bidder is eligible to receive a discount.  As other examples, the auction system may offer a discount to first time bidders, to bidders who match a certain demographic (e g., senior citizens), or to bidders based on their bidding or selling history (e.g., seller or bidder in a certain number of auctions or in auctions of a certain dollar amount).”).  Notice in this citations to Bezos that there is an incentive amount determination based on customer auction interactions.  And, also note that there is an incentive amount determination based on bidder history over two or more auctions such as "has won 5 auctions" and "may offer a discount...to bidders based on their bidding 
The prior art further discloses delivering via a computer network an incentive including the generated incentive amount to the consumer to induce purchasing of the unsold item (see Rackson [109] for delivering an incentive ad to the consumer to induce purchasing of the unsold item, also see previous citations made to Rackson; see citations to Bezos preceding that the incentive ad can include an incentive amount).
Also see the rejection of claim 8.
Claim 8. Rackson discloses a computer system for offering items for sale to consumers comprising a computer having a non-transitory memory for storing machine instructions that are to be executed by the computer, the machine instructions when executed by the computer implement the following functions:
collecting consumer information relating to interactions of a customer with a website offering items for auction ([78] and credit and closing history, [109] and market data on customer, buying profile and [114], and bid history of bidders at “[113]… The system may review the bidding history of the bidders”; also see [12, 14]) and including personal computer information of the customer (Rackson discloses buyer profile info [12], the bidder can use a wide variety of devices “[56]… may alternatively involve devices in addition to telephones such as, pagers, Internet communications devices or 
storing the consumer information in a consumer database (reviewing history at [113] means it is stored such as in database Figs. 2, 3); 
generating an incentive ad for an unsold item based on the consumer information relating to the consumer’s interactions with the website offering the items for auction and including the browsing data of the consumer (Examiner notes that the auctions in Rackson occur on a website on the Internet, Fig. 3; [50, 55].  Hence, the tracking by Rackson of bidder bidding activity is browsing activity as the bidding occurs on a website on the Internet, Examiner further notes that interaction can include via web browsers (see web browser at [67]) or Internet [55] or Internet communications devices (see Internet communications devices at [56]) or other Internet devices (claim 21) and these are all considered browsing data of the consumer that is tracked with market data and bidding history and other history/profile on the customer; and at [109] Rackson discloses the generating an incentive ad features, Examiner notes in [109] that the for sale and referral fees are in the quotes that are presented the customer as an 
Rackson does not explicitly disclose generating an incentive amount for an unsold item based on the consumer information ...and including the browsing data of the consumer over two or more auctions.  That is, Rackson discloses a targeted ad or incentive ad based on consumer interaction with the website auction and also the bidding or browsing history/activity.  And, Rackson discloses tracking bidding history over two or more auctions.  Rackson does not explicitly disclose that the targeted/incentive ad includes an incentive amount or that the bidding/browsing history is Rackson's bid history over two or more auctions.  However, Bezos discloses generating an incentive amount for an unsold item based on the consumer information relating to the consumer's interactions with the website offering the items for auction and including the bidding/browsing history of the consumer over two or more auctions (Figs. 4, 5; 5:15-45, “For example, the auction system may offer to a bidder who has won 5 auctions a 10% discount (limited to some maximum discount) on the next auction in which that bidder places the first bid.  Such a discount would reward active bidders and would encourage continued participation in auctions.  Other participants in such an auction may not even know that the first bidder is eligible to receive a discount.  As other examples, the auction system may offer a discount to first time bidders, to bidders who match a certain demographic (e g., senior citizens), or to bidders based on their bidding or selling history (e.g., seller or bidder in a certain number of auctions or in 
The prior art further discloses delivering via a computer network an incentive including the generated incentive amount to the consumer to induce purchasing of the unsold item (see Rackson [109] for delivering an incentive ad to the consumer to induce purchasing of the unsold item, also see previous citations made to Rackson; see citations to Bezos preceding that the incentive ad can include an incentive amount).
Also see the rejection of claim 1.
Claims 2, 18. Rackson further discloses the computer system of claim 1 wherein the consumer information relating to interactions of the consumer with the website offering items for auctions includes browsing data of the consumer (Examiner notes that the auctions in Rackson occur on a website on the Internet, Fig. 3; [50, 55].  Hence, the tracking by Rackson of bidder bidding activity is browsing activity as the bidding occurs on a website on the Internet, Examiner further notes that interaction can include via web 
Rackson does not explicitly disclose including the browsing data of the consumer over two or more auctions.  Rackson does disclose tracking bidding history over two or more auctions (see citation above).  More particularly, Rackson does not explicitly disclose that the targeted/incentive ad includes an incentive amount or that the bidding/browsing history is Rackson's browsing/bid history over two or more auctions.  However, Bezos discloses generating an incentive amount for an unsold item based on the consumer information relating to the consumer's interactions with the website offering the items for auction and including the bidding/browsing history of the consumer over two or more auctions (Figs. 4, 5; 5:15-45, “For example, the auction system may offer to a bidder who has won 5 auctions a 10% discount (limited to some maximum discount) on the next auction in which that bidder places the first bid.  Such a discount would reward active bidders and would encourage continued participation in auctions.  Other participants in such an auction may not even know that the first bidder is eligible to receive a discount.  As other examples, the auction system may offer a discount to first time bidders, to bidders who match a certain demographic (e g., senior citizens), or to bidders based on their bidding or selling history (e.g., seller or bidder in a certain number of auctions or in auctions of a certain dollar amount).”).  Notice in this citations to Bezos that there is an incentive amount determination based on customer auction interactions.  And, also note that there is an incentive amount determination based on 
Claim 3, 19. Rackson further discloses computer system of claim 1 wherein the consumer information relating to the interactions of the consumer with the website offering items for auctions includes the consumer’s bidding history with the website offering items for auction ([109]).  Rackson does not explicitly disclose including the bidding history of the consumer over two or more auctions.  Rackson does disclose tracking bidding history over two or more auctions (see citation above).  More particularly, Rackson does not explicitly disclose that the targeted/incentive ad includes an incentive amount or that the bidding/browsing history is Rackson's bid history over two or more auctions.  However, Bezos discloses generating an incentive amount for an unsold item based on the consumer information relating to the consumer's interactions with the website offering the items for auction and including the bidding history of the consumer over two or more auctions (Figs. 4, 5; 5:15-45, “For example, the auction system may offer to a bidder who has won 5 auctions a 10% discount (limited to some maximum discount) on the next auction in which that bidder places the first bid.  Such a discount would reward active bidders and would encourage continued participation in 
Claim 4, 20. Rackson further discloses the computer system of claim 1 wherein the consumer information relating to the interactions of the consumer with the website offering items for auctions includes consumer click stream information relating to the interactions of the consumer with the website offering items for auction over two or more auctions.  Rackson discloses "click stream information relating to a consumer’s interactions with a website offering items for auction".   Applicant’s Specification discloses click stream at only one found location and as follows: “[22]…Preferably, the browsing behavior 11 has click stream information, which includes other components of 
 Claim 5.    Rackson further discloses the computer system of claim 1 wherein the consumer information relating to the interactions of the consumer with the website offering items for auctions includes consumer sensitivity information relating to the interactions of the consumer with the website offering items for the auctions (Fig. 12, shows at item 422 whether the bidder is particular manufacturer sensitive or not and at item 418 condition of the item sensitive or not and at item 416 the level of price sensitivity and at item 420 the quantity sensitivity; Fig. 14, shows at item 502 whether the bidder is push or powered sensitive or not; also see [112] for manufacturer or brand sensitivity “[112]… For example, if the user prefers product manufactured by one 
Claim 6.    Rackson further discloses the computer system of claim 1 wherein the consumer classification is selected from a number of classification categories (see citations above and note that winner or loser are considered two classification categories, also credit rating is considered classification categories like excellent/good/bad/etc).
Claim 7. Rackson does not explicitly disclose the computer system of claim 6 wherein the number of classification categories include price sensitivity, brand sensitivity, time sensitivity and feature sensitivity. However, Rackson discloses targeted marketing [109].  And, Rackson discloses tracking bidder price sensitivity (Fig. 12, at item 416 the level of price sensitivity), brand sensitivity (Fig. 12, shows at item 422 whether the bidder is particular manufacturer sensitive or not; also see [112]), time sensitivity ([78] and timeliness; “[112]… An ending date and time for the bidding on this item type may be specified by the bidder using a calendar-like interface 412, or a default 
Claim 15.   Rackson does not explicitly disclose computer system of claim 8 wherein the incentive includes a discount for the unsold item. However, Rackson discloses referral fees and sales [109] and Bezos further discloses the method of claim 24 wherein the incentive notification further includes a discount for the unsold item (Figs. 4, 5; 5:15-45).  And, Examiner notes that Applicant states that incentives are obvious, old, and well known (Applicant Background of Specification PG_Pub version [6]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bezos discount to Rackson’s incentive ad.  One would have been motivated to do this in order to better incite participation.

Claims 9-14, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over   Rackson (20020165817) in view of  Bezos (6606608) in view of Official Notice.
Claims 9, 10, 12:
	Rackson does not explicitly disclose 

10.    (Original) The computer system of claim 8 wherein the personal computer information includes web browser make and model of the customer.
12.    (Original)    The computer system of claim 8 wherein the personal computer information includes an operating system of the customer.”.
However, Rackson discloses tracking the Internet computer info of the customer as already shown above in claim 8.  And, Examiner takes Official Notice that ISP, browser make model, operating system are all obvious and well known computer info to track.  Rackson discloses sending the message to a wide variety of devices (claim 21 and the citations above in claim 8) and network port address [72].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add further computer info to the tracked info.  One would have been motivated to do this in order to better be able to send the message.
Claim 11.   Rackson does not explicitly disclose computer system of claim 8 wherein the personal computer information includes a credit card type of the customer.  However, Rackson discloses tracking that the customer is using a credit card and his credit rating [14] and charging to credit cards [50].  Rackson discloses tracking the customer is using a credit card to better handle fee charges [14].  Examiner takes Official Notice that charging to a credit card commonly requires the card type.  “Master Card” or “Visa” is commonly used when charging. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add 
Claim 13. Rackson does not explicitly disclose the computer system of claim 8 wherein the incentive includes a coupon for the unsold item.  However, Rackson discloses referral fees and sales [109] and Bezos further discloses the method of claim 24 wherein the incentive notification further includes a discount for the unsold item (Figs. 4, 5; 5:15-45).  And, Examiner notes that Applicant states that incentives are obvious, old, and well known (Applicant Background of Specification PG_Pub version [6]).  And, Examiner takes Official Notice that a coupon is an obvious way to provide a discount or incentive.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add  coupon to Rackson’s incentive ad.  One would have been motivated to do this in order to better incite participation.
Claim 14.    Rackson does not explicitly disclose the computer system of claim 8 wherein the incentive includes a rebate for the unsold item.  However, Rackson discloses referral fees and sales [109] and Bezos further discloses the method of claim 24 wherein the incentive notification further includes a discount for the unsold item (Figs. 4, 5; 5:15-45).  And, Examiner notes that Applicant states that incentives are obvious, old, and well known (Applicant Background of Specification PG_Pub version [6]).  And, Examiner takes Official Notice that a rebate is an obvious way to provide a discount or incentive.   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add rebates to Rackson’s incentive ad.  One would have been motivated to do this in order to better incite participation.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Gerace for hardware limitations, see Herz for more on classifications.
  Herz 20010014868 discloses determining a consumer classification of the customer based on the consumer information and a number of existing consumer classifications these features ([302, 306] where shopper type reads on consumer classification).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/15/21